


110 HR 6507 IH: Invest in Small Business Act of

U.S. House of Representatives
2008-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6507
		IN THE HOUSE OF REPRESENTATIVES
		
			July 16, 2008
			Mr. Childers
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to modify the
		  partial exclusion for gain from certain small business stocks.
	
	
		1.Short titleThis Act may be cited as the
			 Invest in Small Business Act of
			 2008.
		2.Increased exclusion
			 and other modifications applicable to qualified small business stock
			(a)Increased
			 exclusion
				(1)In
			 generalSubsection (a) of section 1202 of the Internal Revenue
			 Code of 1986 (relating to exclusion) is amended to read as follows:
					
						(a)ExclusionGross
				income shall not include any gain from the sale or exchange of qualified small
				business stock held for more than 3
				years.
						.
				(2)Rule relating to
			 stock held among members of controlled groupSubsection (c) of
			 section 1202 of such Code is amended by adding at the end the following new
			 paragraph:
					
						(4)Stock held among
				members of 25-percent controlled group not eligible
							(A)In
				generalStock of a member of a 25-percent controlled group shall
				not be treated as qualified small business stock while held by another member
				of such group.
							(B)25-percent
				controlled groupFor purposes of subparagraph (A), the term
				25-percent controlled group means any controlled group of
				corporations as defined in section 1563(a)(1), except that—
								(i)more than
				25 percent shall be substituted for at least 80 percent
				each place it appears in section 1563(a)(1), and
								(ii)section
				1563(a)(4) shall not
				apply.
								.
				(3)Conforming
			 amendments
					(A)Subsections
			 (b)(2), (g)(2)(A), and (j)(1)(A) of section 1202 of such Code are each amended
			 by striking 5 years and inserting 3 years.
					(B)Section 1223(13)
			 of such Code is amended by striking 1202(a)(2).
					(C)The heading for
			 section 1202 of such Code is amended by striking Partial.
					(D)The item relating
			 to section 1202 in the table of sections for part I of subchapter P of chapter
			 1 of such Code is amended to read as follows:
						
							
								Sec. 1202. Exclusion for gain from certain
				small business
				stock.
							
							.
					(b)Repeal of
			 minimum tax preference
				(1)In
			 generalSubsection (a) of section 57 of the Internal Revenue Code
			 of 1986 (relating to items of tax preference) is amended by striking paragraph
			 (7).
				(2)Technical
			 amendmentSubclause (II) of section 53(d)(1)(B)(ii) of such Code
			 is amended by striking , (5), and (7) and inserting and
			 (5).
				(c)Repeal of 28
			 percent capital gains rate on qualified small business stock
				(1)In
			 generalSubparagraph (A) of section 1(h)(4) of the Internal
			 Revenue Code of 1986 is amended to read as follows:
					
						(A)collectibles gain,
				over
						.
				(2)Conforming
			 amendments
					(A)Section 1(h) of
			 such Code is amended by striking paragraph (7).
					(B)(i)Section 1(h) of such
			 Code is amended by redesignating paragraphs (8), (9), (10), (11), (12), and
			 (13) as paragraphs (7), (8), (9), (10), (11), and (12), respectively.
						(ii)Sections 163(d)(4)(B), 854(b)(5),
			 857(c)(2)(D) of such Code are each amended by striking section
			 1(h)(11)(B) and inserting section 1(h)(10)(B).
						(iii)The following sections of such
			 Code are each amended by striking section 1(h)(11) and inserting
			 section 1(h)(10):
							(I)Section 301(f)(4).
							(II)Section 306(a)(1)(D).
							(III)Section 584(c).
							(IV)Section702(a)(5).
							(V)Section 854(a).
							(VI)Section 854(b)(2).
							(iv)The heading of section 857(c)(2)
			 is amended by striking 1(h)(11) and inserting
			 1(h)(10).
						(d)Increase
			 aggregate asset limitation for qualified small businesses
				(1)In
			 generalParagraph (1) of section 1202(d) of the Internal Revenue
			 Code of 1986 (relating to qualified small business) is amended by striking
			 $50,000,000 each place it appears and inserting
			 $100,000,000.
				(2)Inflation
			 adjustmentSection 1202(d) of such Code is amended by adding at
			 the end the following new paragraph:
					
						(4)Inflation
				adjustment
							(A)In
				generalIn the case of any taxable year beginning in a calendar
				year after 2009, each of the $100,000,000 dollar amounts in paragraph (1) shall
				be increased by an amount equal to—
								(i)such dollar
				amount, multiplied by
								(ii)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2008 for calendar year 1992 in subparagraph (B)
				thereof.
								(B)RoundingIf
				any amount as adjusted under subparagraph (A) is not a multiple of $1,000, such
				amount shall be rounded to the next lowest multiple of
				$100.
							.
				(e)Effective
			 date
				(1)In
			 generalThe amendments made by this section apply to stock issued
			 after December 31, 2008.
				(2)Special rule for
			 stock issued before January 1, 2009The amendments made by
			 subsections (a), (b), and (c) shall apply to sales or exchanges—
					(A)made after
			 December 31, 2008,
					(B)of stock issued on
			 or before such date, and
					(C)by a taxpayer
			 other than a corporation.
					
